Citation Nr: 1501764	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-27 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington



THE ISSUE

Entitlement to service connection for migraine headaches.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1967 to September 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Veteran's Virtual VA claims file reveals records from the Seattle and American Lake VA Medical Centers (VAMCs) for treatment through May 2014; however, the RO considered these records in a May 2014 supplemental statement of the case.  

FINDING OF FACT

The Veteran has migraine headaches that are related to his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, migraines were incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has contended that he has migraines as a result of his exposure to an explosion during his service in Vietnam.  He has filed several statements explaining that his military occupational specialty (MOS) involved artillery, that he has had migraines since 1968 or 1969, and that the blast from an explosion was most certainly the cause.  His lay statements have also asserted that he has continued to have chronic migraines since his military service.  

First, the Board finds that the Veteran's alleged in-service injury is combat-related.  His service personnel records do show that he served in the Republic of Vietnam from February 1968 to February 1969 and participated in the Tet Counter Offensive as well as three phases of the Vietnam Counter Offensive.  His service personnel records also indicate that he worked as a cannoneer during his service in Vietnam, and his DD 214 shows that his military occupational specialty was a field artillery crewman.  Moreover, a May 1969 entry in his service treatment records reference treatment for pain associated with a shrapnel wound that he sustained in Vietnam.  Based on such evidence, the Board finds that the Veteran engaged in combat with the enemy.  His claimed in-service injury is consistent with the circumstances, conditions, or hardships of his service in Vietnam, with participation in various operations as a cannoneer.  There is an absence of clear and convincing evidence to the contrary, and this in-service r.  38 U.S.C.A. § 1154(b).  

Additionally, the Veteran has been diagnosed with migraine headaches.  His VA treatment records document a March 2002 assessment for migraine headaches, treated with a trial of Maxalt.  At that time, the Veteran already had an established medical history including migraine headaches "for years" and specified that he has had migraines since Vietnam.  The VA treatment records dated through February 2014 continue to show an assessment of migraine headaches and indicate that the Veteran had similarly indicated that he has had migraine headaches since a traumatic brain injury in Vietnam.  

Although the April 2014 VA examiner found it less likely than not that the Veteran's migraine were incurred in or caused by his service, this opinion only considered the Veteran's August 1975 in-service treatment for an allergy-related headache.  The examiner did not consider his in-service combat-related injury.  As noted above, the Veteran's lay report of a blast injury is consistent with the circumstances and conditions of his service in Vietnam.  

The Veteran has also submitted a June 2011 private chiropractor's opinion in favor of his claim.  That chiropractor's opinion was based on the Veteran's medical history involving an explosive trauma in Vietnam.  That history is consistent with the Veteran's service records and military occupational specialty, as well as the March 2002 and February 2014 statements made to his VA care providers, describing chronic migraine headaches dating back to Vietnam.  There is no basis to doubt the credibility of the Veteran's reported history on which the private chiropractor based his opinion.

Therefore, resolving all reasonable doubt in favor of the Veteran, the Board concludes that service connection for migraine headaches is warranted.  38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for migraine headaches is granted.  




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


